      Case 3:20-cv-00127-BSM-BD Document 26 Filed 07/28/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

RODNEY TRAMMELL                                                              PLAINTIFF
ADC #158043

V.                          CASE NO. 3:20-CV-00127-BSM-BD

GREENE COUNTY
DETENTION CENTER, et al.                                                 DEFENDANTS

                                        ORDER

       After de novo review of the record, including Rodney Trammell’s objections, United

States Magistrate Judge Beth Deere’s partial recommended disposition [Doc. No. 5] is

adopted. Trammell’s claims against Greene County Detention Center is dismissed with

prejudice, and his claims against the remaining defendants in their official capacities are

dismissed without prejudice.

       IT IS SO ORDERED, this 28th day of July, 2020.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
